— Judgment of resentence, Supreme Court, New York County (A. Kirke Bartley, J.), rendered October 24, 2011, resentencing defendant, as a second felony drug offender whose prior felony conviction was a violent felony, to a term of six years, unanimously affirmed.
In a resentencing proceeding under CPL 440.46, the court properly made a de novo determination of whether defendant was previously convicted of a violent felony (see People v Dais, 19 NY3d 335 [2012]). Concur — Friedman, J.P., Acosta, AbdusSalaam, Manzanet-Daniels and Román, JJ.